Citation Nr: 0635817	
Decision Date: 11/17/06    Archive Date: 11/28/06	

DOCKET NO.  95-19 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
D.C.


THE ISSUES

1.  Entitlement to service connection for the residuals of 
gunshot/shell fragment wounds to the right and left lower 
extremities. 

2.  Entitlement to service connection for post-traumatic 
stress disorder. 

3.  Entitlement to service connection for bilateral defective 
hearing. 

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from June 1970 to April 
1974, with service in the Republic of Vietnam from June 1, 
1971 to February 27, 1972.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 1991 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Washington, 
D.C.

This case was previously before the Board in March 1997, at 
which time the Board denied entitlement to service connection 
for a chronic back disorder and hypertension.  At that same 
time, the Board remanded for additional development the 
issues of service connection for the residuals of shell 
fragment wounds to both lower extremities and headaches.  In 
a decision of January 2003, the RO granted service connection 
for post-traumatic headaches.  The case is now, once more, 
before the Board for appellate review.  

In a statements dated May 2006, the veteran appears to raise 
claims for entitlement to service connection for high blood 
pressure, diabetes mellitus, and hepatitis.  He also 
indicated that he wanted a higher rating for his service-
connected headaches.  Since these matters have not been 
addressed by the agency of original jurisdiction (AOJ), they 
are referred to the RO for action deemed appropriate.

For reasons which will become apparent, the issues of service 
connection for post-traumatic stress disorder, bilateral 
defective hearing, and tinnitus are being REMANDED to the RO 
via the Appeals Management Center (AMC) in Washington, D.C.  
VA will inform you if further action is required on your 
part.


FINDING OF FACT

Chronic residuals of gunshot/shell fragment wounds to either 
lower extremity are not shown to have been present in 
service, or for many years thereafter, nor are they the 
result of any incident or incidents of the veteran's period 
of active military service.


CONCLUSION OF LAW

Chronic residuals of gunshot/shell fragment wounds to either 
lower extremity were not incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) [codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)] redefined VA's duty to assist a veteran in the 
development of his claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005). 

The notice requirements of the VCAA require VA to notify a 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
connection between the veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 
121.

In this case, in correspondence of May 2001, August 2003, and 
May 2004, the RO provided notice to the veteran regarding 
what information and evidence was needed to substantiate his 
claim for service connection, as well as what information and 
evidence should be submitted by him, what information and 
evidence would be obtained by VA, and the need for the 
veteran to advise VA of or submit any further evidence in his 
possession pertaining to his claim.

In addition, the veteran was provided with a copy of the 
appealed rating decision, as well as a November 1992 
Statement of the Case (SOC), and April 1995, June 2003, March 
2005, and June 2005 Supplemental Statements of the Case 
(SSOC).  These documents provided him with notice of the law 
and governing regulations, as well as the reasons for the 
determinations made regarding his claim.  By way of these 
documents, he was also specifically informed of the 
cumulative evidence already provided to VA, or obtained by VA 
on the veteran's behalf.  Therefore, the Board finds that the 
veteran was notified and aware of the evidence needed to 
substantiate his claim, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file include the 
veteran's service medical and personnel records, as well as 
VA and private outpatient treatment records and examination 
reports, and a transcript of the veteran's testimony at an RO 
hearing.

As discussed above, the VCAA provisions have been considered 
and complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of events in this case.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Moreover, as the 
Board concludes below that a preponderance of the evidence is 
against the appellant's claim for service connection, any 
question as to an appropriate evaluation or effective date to 
be assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have had any 
effect on the case, or to have caused injury to the claimant.  
Thus, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).  

Analysis

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the 
appellant's claims file, which includes:  his multiple 
contentions, including those raised at a December 1993 RO 
hearing; service medical records; service personnel records; 
VA medical records; VA examination reports; private medical 
records; and records from the Social Security Administration.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting its decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the veteran's claim, and 
what the evidence in the claims file shows, or fails to show, 
with respect to each claim.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 
14 Vet. App. 122, 128-30 (2000).

The veteran in this case seeks service connection for the 
residuals of gunshot/shell fragment wounds to both lower 
extremities.  In pertinent part, it is contended that, while 
in service in the Republic of Vietnam, the veteran was 
present in a bunker which was destroyed by an enemy mortar 
round, resulting in injuries to both lower extremities.  

In that regard, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  Service connection may also be granted for 
any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303 (2005).

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the incurrence or aggravation of a disease or 
injury during service; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

In the present case, service medical records are negative for 
history, complaints, or abnormal findings indicative of the 
presence of a gunshot and/or shrapnel wound to either of the 
veteran's lower extremities.  At the time of a service 
separation examination in February 1974, the veteran's lower 
extremities were within normal limits, and no pertinent 
diagnosis was noted.  The earliest clinical indication of the 
presence of scars as the residuals of claimed gunshot wounds 
is revealed by a VA medical examination in April 1991, 17 
years following the veteran's discharge from service.  At 
that time, the veteran reported that, in 1972, he was 
"knocked unconscious" by a mortar explosion.  Physical 
examination revealed a nontender, 2.5-centimeter round scar 
on the lateral and medial aspects of both of the veteran's 
midthighs, and on the right lower quadrant.  Strength of the 
veteran's thigh muscles was described as within normal 
limits, and sensation was likewise normal.  Significantly, at 
the time of examination, there was no evidence of any atrophy 
or muscle loss.  The pertinent diagnosis was of an old 
gunshot wound to both midthighs and the right lower quadrant 
of the veteran's abdominal wall from one bullet, which was 
subsequently removed, with no complaint and normal function 
of the legs.  

The Board observes that, since the time of the aforementioned 
April 1991 examination, the veteran has undergone a number of 
additional VA examinations for the purpose of evaluating his 
claimed gunshot wounds.  While on a number of those 
occasions, the veteran received a diagnosis of lower 
extremity scarring consistent with gunshot wounds, on no 
occasion did the examiner(s) have access to the report of the 
veteran's examination at separation from service.  
Significantly, as noted above, that examination was entirely 
negative for gunshot and/or shell fragment wound residuals of 
either lower extremity.  Moreover, following a review of the 
veteran's claims folder, including various VA compensation 
and pension examinations and photographs of the veteran's 
reported wounds, a VA examiner offered the opinion that an 
examination of the veteran's claims folder failed to reveal 
any reference to gunshot and/or shell fragment wounds.  

The veteran argues that his current lower extremity scarring 
is, in fact, the result of an inservice mortar attack, at 
which time he sustained gunshot and/or shell fragment wounds 
to both lower extremities.  Despite his contentions, there 
currently exists no evidence that, at any time during the 
veteran's period of service, he sustained any such injury.  
To the extent various examiners have postulated some causal 
relationship between the veteran's lower extremity scarring 
and an inservice mortar attack, those statements are clearly 
based exclusively on history provided by the veteran, rather 
than any medical finding by the physicians.  See LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995) (holding that evidence 
which is simply information recorded by a medical examiner, 
unenhanced by any additional medical comment by that 
examiner, is of limited probative value); see also Black v. 
Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 
5 Vet. App. 229 (1993).  Under the circumstances, and absent 
some demonstrated relationship between the veteran's current 
scarring of his lower extremities and an incident or 
incidents of service, service connection for such disability 
must be denied.


ORDER

Service connection for the residuals of gunshot/shell 
fragment wounds to the right and left lower extremities is 
denied.
REMAND

In addition to the above, the veteran in this case seeks 
service connection for post-traumatic stress disorder (PTSD), 
as well as for bilateral hearing loss and tinnitus.  In 
pertinent part, it is argued that all of these disabilities 
had their origin during the veteran's period of active 
military service.

The Board notes that, in June 2006, there was received 
correspondence from the veteran's accredited representative 
requesting that additional evidence in the form of progress 
notes from the Baltimore (Maryland) VA Medical Center be 
considered in the context of the veteran's claim for service 
connection for post-traumatic stress disorder.  The veteran's 
accredited representative indicated, while the evidence in 
question had not yet been considered by the RO, the veteran 
was waiving RO consideration.  However, the previous month, 
which is to say, in May 2006, another of the veteran's 
accredited representatives requested that additional evidence 
in the form of a lay statement from the veteran's sister be 
considered prior to a final adjudication of his current 
claims.  Three days earlier, that same representative 
indicated that he was forwarding additional evidence in the 
form of VA progress notes, as well as lay affidavits from one 
of the veteran's friends and his other sister.  Also included 
was a statement from a VA nurse coordinator indicating that 
the veteran had been admitted to a post-traumatic stress 
residential rehabilitation program.  In light of such 
evidence, the veteran's representative requested that his 
case be remanded to the RO prior to a final determination by 
the Board.

Upon review of the additional evidence submitted, the Board 
is of the opinion that it clearly relates to and/or has a 
bearing on the veteran's claims of service connection for 
post-traumatic stress disorder, hearing loss, and tinnitus.  
Inasmuch as the veteran's accredited representative has 
chosen not to waive RO jurisdiction of the evidence in 
question, the case is REMANDED to the RO for the following 
actions:

1.  The RO should review the claims file, 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) is fully complied with and 
satisfied with respect to the claims for 
service connection.  The notice provided 
should include an explanation as to the 
information or evidence needed to 
establish service connection, to include 
veteran status, existence of a 
disability, connection between the 
veteran's service and the disability, 
degree of disability, and effective date 
of the disability, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

2.  Any pertinent VA or private record of 
medical treatment outstanding should be 
obtained and incorporated in the claims 
folder.  The veteran should be requested 
to sign the necessary authorization for 
release of any private medical records to 
the VA.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain any records identified 
by the veteran, a notation to that effect 
should be inserted in the claims file.  
In addition, the veteran and his 
representative should be informed of any 
such problem.

3.  The RO should then review the 
veteran's claims for service connection 
for post-traumatic stress disorder, 
hearing loss, and tinnitus, specifically 
taking into account the recently 
submitted VA outpatient treatment 
records, as well as statements from a VA 
nurse coordinator, and from the veteran's 
friend and two sisters.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a Supplemental Statement of 
the Case (SSOC).  The SSOC must contain 
notice of all relevant action taken on 
the claims for benefits since the most 
recent SSOC in June 2005.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the  matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



	                     
______________________________________________
	DENNIS F. CHIAPPETTA
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


